DETAILED ACTION
Allowable Subject Matter
Claims 1-19 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Atty. Rupp on August 22, 2022 via email.  A subsequent phone call was made on August 23, 2022 to discuss an inconsistency below in Claim 3 and correct a grammatical concern in Claim 15.  
Examiner’s Amendment
The application has been changed as follows:
Each of Claim 1 (line 7), Claim 7 (line 2), Claim 9 (line 8), and Claim 17 (line 16): “potential” has been deleted.  
Each of Claim 2 (lines 4, 5, 9, and 10), Claim 10 (lines 5, 6, 9, and 10), and Claim 18 (lines 4, 5, 8, and 9): “particular” has been changed to -predetermined-.  
Each of Claim 2 (lines 6 and 10), Claim 10 (lines 7 and 11), and  Claim 18 (lines 6 and 10): “certain” has been changed to -predetermined-.  
Claim 3, line 3: “the tow” has been changed to -a tow-.  
Claim 3, line 5: “the current load of the” has been changed to -a current load of a-.  
Claim 4, line 3: “the destinations of the” has been changed to -destinations of-.  
Claim 4, line 3: “the current load of the” has been changed to -a current load of a-.  
Claim 4, line 4: “the destinations” has been changed to -destinations-.  
Claim 5, the last line: “with the” has been changed to -with-.  
Claim 6, the 2nd to the last line: “insurance” has been changed to -respective insurance-.  
Claim 7 has been deleted and replaced with -The method of claim 1, wherein selecting the initial pool of tow request stocks for potential fulfillment by the tow service provider is based on criteria that differs when the tow service provider is working on a catastrophe pickup assignment.-.
Claim 10, line 3: “to” has been changed to -to:-.  
Claim 11, line 4: “of the” has been changed to -of a-.  
Claim 11, the 2nd to the last line: “the current load of the” has been changed to -a current load of a-.  
Claim 11, line 4: “the destinations of the” has been changed to -destinations of-.  
Claim 11, the 2nd to the last line: “the current load of the” has been changed to -a current load of a-.  
Claim 11, the last line: “the destinations” has been changed to -destinations-.  
Claim 14, line 6: “with the” has been changed to -with a-.  
Claim 15 has been deleted and replaced with -The non-transitory computer-readable medium or media of claim 9, wherein the machine readable instructions, when executed by the one or more processors, cause the one or more processors to select the initial pool of tow request stocks based on criteria that differs when the tow service provider is working on a catastrophe assignment.-.
Claim 18, line 1: “wherein the auto dispatch system is” has been deleted-.  
Claim 19, line 3: “the tow” has been changed to -a tow-.  
Claim 19, the 2nd to the last line: “the current load of the” has been changed to -a current load of a-.  
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, a method for dispatching work assignments to tow service providers, the method comprising: receiving, at a processor of an enterprise server device, a work assignment request message from a user device, the request message having been generated by the user device based on input provided by a tow service provider via the user device, generating, with a processor based on an initial pool of tow request stocks, a refined pool of tow request stocks, generating, with the processor based on the refined pool of tow request stocks, an optimized pool of tow request stocks, and causing, with the processor, the one or more work assignment response messages to be transmitted from the enterprise server device to the user device provide the information assigning tow request stocks in the optimized pool of tow request stocks to the user device, as recited in Claim 1.  
Claims 9 and 17 include language similar to that of Claim 1 and are allowable for reasons at least similar to those discussed above.  
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Gara et al. (U.S. Pat. Pub. No. 2019/0392367 A1) and Brandmaier et al. (U.S. Pat. No. 9,734,532 B1) each disclose a roadside assistance system, wherein a roadside assistance service provider application is configured to receive, by a server, a roadside assistance service request from a driver of a distressed vehicle, and Camp et al. (U.S. Pat. Pub. No. 2011/0301985 A1) discloses a system and method wherein a customer can transmit a request for transport from a given customer geographic location.  However, neither disclose receiving, at a processor of an enterprise server device, a work assignment request message from a user device, the work assignment request message having been generated by the user device based on input provided by a tow service provider via the user device, as recited in Claim 1, among other limitations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony R. Jimenez whose telephone number is (313) 446-6518.  The examiner can normally be reached M-F 12-9 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833